DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed May 30, 2019. Claims 11-19 are presently pending and are presented for examination.

Judicial Exception Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an acquirement process of acquiring position information including a parking position from a movable body; and an estimation process of estimating parking lot information related to a parking lot existing in an 
The limitations of claim 18 of an acquirement process of acquiring position information including a parking position from a movable body; and an estimation process of estimating parking lot information related to a parking lot existing in an out-of- road area based on the position information of plural movable bodies entered the out-of-road area, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an information processing device” nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, “an acquirement process of acquiring position information including a parking position from a movable body” in the context of this claim encompasses a person mentally observing vehicle being parked in a parking lot. Similarly, the limitation of an estimation process of estimating parking lot information related to a parking lot existing in an out-of- road area based on the position information of plural movable bodies entered the out-of-road area, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind where a person is mentally able to determine the condition of a parking lot. For example, observing if a parking lot is full or not. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements that integrate the abstract idea into a practical 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Further, independent claims 11 and 19 are also rejected because they amount no more than the same mere instructions of the method of claim 1 in a system which does not impose any meaningful limits on practicing the abstract idea. Dependent claims 12-17 are also rejected for their dependency upon claim 11.

CLAIM INTERPRETATION
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “An information processing device”, “an acquirement unit configured to acquire”, “an estimation unit configured to estimate”, in claims 11-17 and 19. (The examiner notes that the corresponding structure for the above elements is found in the specification to be a computer in at least paragraphs 8-9, 21-4, FIGS. 1A and 1B).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8. 	Claims 11-19 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Scharmann et al, US 2013/0211699, hereinafter referred to as Scharmann.

Regarding claim 11, Scharmann discloses an information processing device (See at least ¶ 33, “The probe data 22 is pre-analyzed and then fed to a probe data reader 24 which compares the individual probe traces to one or more patterns”) comprising: 
(See at least ¶ 22, “FIG. 8 is an example of a parking lot wherein probe measurements from trace data indicate the positions where motor vehicles have been parked”), ; (See at least ¶ 29, “one must identify positions, i.e., specific data points, in the probe data which probably are related to a parking lot. Because a parking lot often has a large extension, it is preferably modeled in a digital map as an area feature. Therefore, it is necessary to detect the extension and shape of the detected parking lot as well”) and 
an estimation unit configured to estimate parking lot information related to a parking lot existing in an out-of- road area based on the position information of plural movable bodies entered the out-of-road area (See at least ¶ 30, “1) identifying positions in the probe data where probably cars are parked; 2) detecting the positions of the parking lots; 3) determining the extension and shape of detected parking lots”), (See at least ¶ 40, “For example, as shown in FIG. 8, a large parking lot 20 which is only infrequently used may indicate a disproportionate sized lot 20. Therefore, it is preferable to adjust the shape of the parking lot relative to an adjacent road network 14 and/or other corroborating data such as aerial photographs, ground truth, etc. While the road network 14 can be generated from the same probe data 22, it is also possible to use any other external road map for these purposes”).

Regarding claim 12, Scharmann discloses the information processing device according to claim 11, wherein the estimation unit estimates a whole area of the parking lot based on the parking positions of the plural movable bodies (See at least ¶ 29, “This invention establishes an automatic process useful to detect parking lots, car parks, roadside parking spaces, and other areas where automobiles are routinely parked”).

Regarding claim 13, Scharmann discloses the information processing device according to claim 11, wherein the estimation unit estimates a parking area and a running area in the parking lot based on the position information of the movable body after entering the out-of-road area until parking (See at least ¶ 25, “FIG. 9C is a view as in FIG. 9A showing probe trace data corresponding to the time during which the probe trace candidates are within the parking area”), (See at least ¶ 29, “This invention establishes an automatic process useful to detect parking lots, car parks, roadside parking spaces, and other areas where automobiles are routinely parked”).

Regarding claim 14, Scharmann discloses the information processing device according to claim 11, wherein the estimation unit estimates the parking position of high utilization rate based on density of the parking positions (See at least ¶ 31, “Once the positions of a parking lot have been identified with a sufficient level of probability, probe traces are clustered in order to identify those which belong probably to the same parking lot. Different clustering methods can be used for this purpose including for example density-based or grid-based clustering algorithms, as described in greater detail below”), (See at least ¶ 38, “a technique is employed to determine which of the positions identified as parking locations belong probably to the same distinct parking lot…a density-based or grid-based clustering algorithm is used”).

Regarding claim 15, Scharmann discloses the information processing device according to claim 11, wherein the estimation unit estimates the parking position of high utilization rate based on parking time of the movable bodies (See at least ¶ 6, “probe data may be described as a set of information about the movements of a vehicle (or a person carrying a probe) which contains timestamped geographic locations (xyz coordinates) and possibly also metadata (vehicle speed, receiver type, vehicle type, etc.).”) (See at least ¶ 9, “A typical collection of probe measurements collected from a plurality of probes traversing a particular tile section over an extended period of time may contain billions of discrete data points, each time stamped. See, for example, FIG. 3 which represents the tile 16 of FIG. 2 overlaid with exemplary probe data”)

Regarding claim 16, Scharmann discloses the information processing device according to claim 11, further comprising a storage unit configured to store the parking lot information (See at least ¶ 4, “The effectiveness of any navigation system is inherently dependent upon the accuracy of the information provided to it in the form of digital maps, stored in its memory or otherwise accessed through a suitable database connection”), wherein the estimation unit estimates the parking lot information based on the position information recently acquired in a predetermined time period or from a predetermined number of the movable bodies (See at least ¶ 25, “FIG. 9C is a view as in FIG. 9A showing probe trace data corresponding to the time during which the probe trace candidates are within the parking area”), and compares the estimated parking lot information with past parking lot information stored in the storage unit to detect a difference (See at least ¶ 33, “Raw probe data 22 is provided by any suitable means including the use of historic data and/or the collection of live data. The probe data 22 includes a plurality of individual probe traces, each comprised of sequential probe data positions and representing a trip or journey for a particular motor vehicle over the road network 14. The probe data 22 is pre-analyzed and then fed to a probe data reader 24 which compares the individual probe traces to one or more patterns that have been defined”).

Regarding claim 17, Scharmann discloses the information processing device according to claim 11, further comprising an output unit configured to output the parking lot information to an outside, wherein the parking lot information includes caution information related to the parking lot (See at least ¶ 2, “This invention relates to digital maps of the type for displaying road information, and more particularly toward a method for updating information contained in a digital map using probe data”), (See at least ¶ 15, “display screen for presenting map data information”), (See at least ¶ 29, “useful information may include whether a parking lot 18, 20 is restricted to short-term use or long-term use. Whether cars are permitted to park along the street or if the parking area is a petrol station would be other useful pieces of information to be recorded in digital maps. Moreover, computing attributes associated with the parking lot 18, 20 may be helpful to motorists such as, for example, the mean parking duration, size, cost, or frequency of use”).

Regarding claim 18, Scharmann discloses an information processing method executed by an information processing device, comprising: 
an acquirement process of acquiring position information including a parking position from a movable body (See at least ¶ 22, “FIG. 8 is an example of a parking lot wherein probe measurements from trace data indicate the positions where motor vehicles have been parked”), ; (See at least ¶ 29, “one must identify positions, i.e., specific data points, in the probe data which probably are related to a parking lot. Because a parking lot often has a large extension, it is preferably modeled in a digital map as an area feature. Therefore, it is necessary to detect the extension and shape of the detected parking lot as well”); and 
an estimation process of estimating parking lot information related to a parking lot existing in an out-of- road area based on the position information of plural movable bodies entered the out-of-road area (See at least ¶ 30, “1) identifying positions in the probe data where probably cars are parked; 2) detecting the positions of the parking lots; 3) determining the extension and shape of detected parking lots”), (See at least ¶ 40, “For example, as shown in FIG. 8, a large parking lot 20 which is only infrequently used may indicate a disproportionate sized lot 20. Therefore, it is preferable to adjust the shape of the parking lot relative to an adjacent road network 14 and/or other corroborating data such as aerial photographs, ground truth, etc. While the road network 14 can be generated from the same probe data 22, it is also possible to use any other external road map for these purposes”).

Regarding claim 19, Scharmann discloses a non-transitory computer-readable medium storing a program executed by an information processing device comprising a computer, the program causing the computer to function as: 
an acquirement unit configured to acquire position information including a parking position from a movable body (See at least ¶ 22, “FIG. 8 is an example of a parking lot wherein probe measurements from trace data indicate the positions where motor vehicles have been parked”), ; (See at least ¶ 29, “one must identify positions, i.e., specific data points, in the probe data which probably are related to a parking lot. Because a parking lot often has a large extension, it is preferably modeled in a digital map as an area feature. Therefore, it is necessary to detect the extension and shape of the detected parking lot as well”); and 
(See at least ¶ 30, “1) identifying positions in the probe data where probably cars are parked; 2) detecting the positions of the parking lots; 3) determining the extension and shape of detected parking lots”), (See at least ¶ 40, “For example, as shown in FIG. 8, a large parking lot 20 which is only infrequently used may indicate a disproportionate sized lot 20. Therefore, it is preferable to adjust the shape of the parking lot relative to an adjacent road network 14 and/or other corroborating data such as aerial photographs, ground truth, etc. While the road network 14 can be generated from the same probe data 22, it is also possible to use any other external road map for these purposes”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 




/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665